OPINION OF THE COURT
Eugene M. Hanofee, J.
The Legal Aid Society of Sullivan County, Inc., moves by notice of motion dated October 27, 1987, for an order granting the Legal Aid Society of Sullivan County, Inc., the sum of $213 toward the final preparation of the transcripts from the lower court trial, pursuant to County Law § 722-c. This court, by prior order dated September 10, 1987, authorized the Legal Aid Society of Sullivan County, Inc., to spend up to $300 for *897the completion of transcripts pursuant to County Law § 722-c. The Legal Aid Society of Sullivan County, Inc., is moving for an additional $213 after being apprised that the transcripts of the lower court trial will cost a total sum of $513.
The court, after reviewing article 18-B of the County Law, has determined that since the Legal Aid Society of Sullivan County, Inc., is representing the defendant in this matter, that all charges should be made from the budget of the Legal Aid Society of Sullivan County, Inc. The court notes that pursuant to County Law § 722, the county plan for representation is required to provide for investigative, expert and other services necessary for an adequate defense. The statute further provides that upon an appeal in a criminal action, when the defendant is unable to afford counsel, the agency established pursuant to the plan shall represent the defendant on appeal.
This court, irrespective of its prior order of September 10, 1987, is of the opinion that the cost of the trial transcript in this case, wherein the defendant is represented by a private agency retained by the county to represent the defendant, to wit: the Legal Aid Society of Sullivan County, Inc., that the Legal Aid Society of Sullivan County, Inc., should pay for all trial transcripts out of its own budget. Accordingly, the defendant’s application is denied.